Citation Nr: 1450141	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-47 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 6, 2012, and in excess of 30 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and from August 1950 to September 1951.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

These matters were previously before the Board in December 2011.  At that time, the Board reopened the Veteran's previously denied claim of service connection for a right knee disability, denied an increased rating for residuals of a left hand injury, and dismissed the issue of an increased rating for tinnitus.  As such, these issues are no longer in appellate status. 

Regarding the claim seeking an increased rating for PTSD, the September 2010 rating decision granted service connection for PTSD, rated 10 percent disabling from July 31, 2009.  After completing development requested by the Board's December 2011 remand, the RO, in a September 2014 rating decision, increased the rating to 30 percent from December 6, 2012.  The issue has been recharacterized to reflect this initial staged rating.  

The Board's December 2011 decision also remanded the issues of entitlement to service connection for residuals of cold injury of both feet, a disability manifested by recurrent sinus infections, and residuals of a right knee injury.  These issues were granted by the RO in a September 2014 rating decision.  The Veteran has not disagreed with that decision and the issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In December 2012, prior to certification of the appeal to the Board, the Veteran revoked the power of attorney of his representative.  He did not subsequently appoint another representative and is considered to be self-represented in this case. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  

The issues of entitlement to an increased rating for PTSD and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than level V hearing impairment in the left ear and level VII hearing impairment in the right ear. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, in September 2009, the AOJ sent a letter to the Veteran providing the notice required for his claim of service connection for hearing loss.  Benefits were subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The November 2012 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed to obtain all schedular ratings above the initial evaluation that the RO assigned. 

The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA examination reports, the Veteran's lay statements, and the September 2011 hearing transcript.

As noted, the Veteran's claim was remanded for additional development in December 2011.  In pertinent part, the Board requested that the AOJ issue a SOC for the Veteran's bilateral hearing loss claim.  This was accomplished in November 2012 and the Veteran has since perfected his appeal.  Thus, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Veteran was afforded VA examinations in August 2010 and December 2010.  These examinations were conducted by the same VA audiologist and her reports reflect that she reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  

Here, the VA examiner noted in the August 2010 report that the Veteran had difficulty distinguishing words when trying to carry on a conversation.  The examiner noted in the December 2010 VA examination report that the Veteran had difficulty "hearing in rooms with a lot of noise."  

The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  The Veteran has not contended otherwise.

As noted, the Veteran testified at a hearing conducted before the undersigned in September 2011.  At that time, however, the issue of entitlement to an increased rating for bilateral hearing loss was not before the Board and the Board did not take testimony on this issue.  While the Veteran subsequently perfected an appeal of his hearing loss claim, in the December 2012 Substantive Appeal, he indicated that he did not want to have another hearing before the Board.  Accordingly, a discussion of the Board's compliance with 38 C.F.R. § 3.103 is not necessary. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations

The Veteran asserts that he is entitled to a higher initial rating for his service-connected hearing loss.  His service-connected hearing loss is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6100.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific diagnostic codes will be discussed where appropriate below.  In addition, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86. 

III.  Analysis

The Veteran is seeking an initial rating in excess of 30 percent for his bilateral hearing loss.  The August 2010 and December 2010 VA examinations are the only medical evidence of record that address the severity of the Veteran's bilateral hearing loss.  The Board will address each examination in turn. 

	A.  The August 2010 VA examination

Audiometric testing conducted during the August 2010 VA examination yielded the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
100
105
82
LEFT
50
70
95
100
79

The speech recognition score was 82 in the right ear and 80 on the left.

For the right ear, application of an average pure tone threshold of 82 dB and speech recognition score of 82 results in a numerical designation of V under Table VI. 

For the left ear, application of an average pure tone threshold of 79 dB and of the speech recognition score of 80 results in a numerical designation of V under Table VI. 

Entering the category designations from the August 2010 examination into Table VII results in a 20 percent rating under Diagnostic Code 6100.  

The Board also has considered the application of exceptional patterns of hearing impairment since the Veteran's audiometric testing results reveal puretone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in his right ear.  Accordingly, the Veteran may be rated under table VIA for his right ear; however the Roman numeral designation may not be elevated to the next higher level.  See 38 C.F.R. § 4.86 (2014).  Exceptional patterns of hearing impairment were not demonstrated in the Veteran's left ear during the August 2010 VA examination.

Applying table VIA to the August 2010 right ear audiometric test results yields a level VII designation (77-83 percent average puretone decibel hearing loss).  

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of VII for the Veteran's right ear and a designation of V for the left ear results in the currently assigned 30 percent disability rating. 

      B.  The December 2010 VA Examination  

The Veteran underwent a VA audiological examination in December 2010 which yielded the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
70
95
105
81
LEFT
50
70
90
95
75

The speech recognition score was 84 in the right ear and 82 on the left.

For the right ear, application of an average pure tone threshold of 81 dB and speech recognition score of 84 results in a numerical designation of III under Table VI. 

For the left ear, application of an average pure tone threshold of 75 dB and of the speech recognition score of 82 results in a numerical designation of V under Table VI. 

Entering the category designations from the December 2010 examination into Table VII results in a 10 percent rating under Diagnostic Code 6100.  

Since the December 2010 VA examination reveals puretone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in his right ear, the Veteran may be rated under table VIA for his right ear; however the Roman numeral designation may not be elevated to the next higher level.  See 38 C.F.R. § 4.86 (2014).  Exceptional patterns of hearing impairment were not demonstrated in the Veteran's left ear during the December 2010 VA examination.

Applying table VIA to the December 2010 right ear audiometric test results yields a level VII designation (77-83 percent average puretone decibel hearing loss).  

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of VII for the Veteran's right ear and a designation of V for the left ear results in the currently assigned 30 percent disability rating. 

In reaching this result, the Board has acknowledged the Veteran's lay contentions as to how his hearing loss disability affects his activities of daily living.  Specifically, the Veteran has reported that he has difficulty distinguishing words when trying to carry on a conversation and trouble hearing in noisy rooms.  See August and December 2010 VA examination reports.

His assertions of substantially decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that the Veteran is free to submit evidence at a future date in furtherance of the assignment of a higher evaluation, such as recent audiological testing reports.

Nevertheless, in the present case, the application of the applicable diagnostic criteria to the evidence at hand establishes that an initial compensable rating in excess of 30 percent is not assignable.

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.




III.  Extraschedular Analysis 

Extraschedular ratings may be awarded in cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Thun, 22 Vet. App. at 115-16.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's bilateral hearing loss.  In fact, the Veteran's symptomatology, which includes difficulty hearing and an inability to distinguish conversations in a noisy environment, is specifically contemplated under the appropriate ratings criteria.  The evidence therefore fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  In this case, there is no indication that the Veteran has required frequent hospitalizations for his bilateral hearing loss; in fact, it does not appear that the Veteran has been hospitalized at all for this disability.

With respect to employment, the record indicates that the Veteran is not employed.  See March 2010 VA examination report.  The Board notes, however, that the fact that the Veteran is currently unemployed is not determinative.  The ultimate question is whether the Veteran, because of his service-connected disabilities, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case, the December 2010 VA examiner specifically stated that the Veteran's hearing loss does not affect his employability.  While cognizant that a disability rating itself is recognition that industrial capabilities are impaired, there is no evidence of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board is also mindful of the Court's holding in Brambly v. Principi, 17 Vet. App. 20 (2003), that it is inconsistent to find no marked interference with employment while remanding the issue of unemployability for further development.  Here, however, the Board finds that referral of the matter of an extraschedular rating is not warranted because the rating criteria adequately contemplates the Veteran's observed loss of function and the issue of unemployability in all substantially gainful occupations is outside the bounds of the Thun criteria.  Additionally, the Veteran is service-connected for multiple disabilities other than bilateral hearing loss and the determination of whether he is entitled to TDIU considers his employability based on all of his service-connected disabilities, not just his bilateral hearing loss. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial increased rating for the service-connected bilateral hearing loss disability is denied.  

REMAND

Unfortunately, before the Board can adjudicate the remaining issues on the merits, additional development is required.

I.  VA examination 

Regarding the claim seeking an increased rating for PTSD, during the September 2011 hearing, the Veteran testified that he had been isolating himself more and having more nightmares about his wartime experiences.  Board Hearing Tr. at 5-6.  Since this testimony indicated that his PTSD may have worsened since the last examination, the Board remanded the claim in order to schedule him for a new examination.  Significantly, the Board's remand instructions stated that the VA examiner should review the Veteran's claims file in connection with the examination.  

While the Veteran was afforded an additional VA examination in December 2012, the report indicates that the examiner did not review the Veteran's claims file, as it indicates the examiner only reviewed some VA medical records and does not reflect knowledge of the Veteran's symptoms reported at the September 2011 hearing.  Accordingly, the December 2012 VA examination did not comply with the Board's remand request.  See Stegall, 11 Vet. App. at 271. 

II.  Private treatment records

In discussing the Veteran's relevant mental health history, the December 2012 VA examiner noted that the Veteran receives medical treatment from a private provider.  Since the claim is being remanded for additional development, the Veteran should be afforded an opportunity to submit his private treatment records or authorize VA to obtain them on his behalf. 

III.  TDIU

The record reflects that the Veteran has been awarded service connection for multiple disabilities and is currently in receipt of a combined 90 percent disability rating.  In addition, during a December 2012 VA knee examination, it was revealed that the Veteran may be unable to work due to his service-connected disabilities.  

The Court has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  This matter warrants additional development and adjudication on appeal and is inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the remaining issues are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers, who have treated him for his service-connected PTSD.  Of particular interest are the private treatment records the Veteran identified during the December 2012 VA PTSD examination.  

After securing any necessary releases, request any identified records that are not duplicates of those contained in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2.  Then, schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

3.  Thereafter, and after undertaking any additional development deemed necessary (including any development needed regarding entitlement to TDIU), readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


